DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 5/25/2018 and 11/8/2019 were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the flexible support having the hole pattern, the conductive thin film, linearly induced crack and crack plane must be shown or the feature(s) canceled from the claim(s). None of these elements are identified (with reference numbers) within the provided Figures.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear to the examiner if the linearly induced crack is created purposefully or is a result of stress due to an external force from claim 2. Claim 1 teaches that the film includes a crack whereas claim 2 teaches that the crack is thereby induced by stress. Examiner suggests clarifying if the crack already exists in the conductive thin film and is exacerbated by the presence of an external force resulting in an electrical change or if the crack is created by the stress resulting in an electrical change. Based on the claim language 
Claims 2-19 are also rejected under 35 USC 112(b) and being dependent on rejected claim 1. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rogers US 20130041235 in view of Hong US 20160377493.
	As best understood, as to claim 1, Rogers teaches “A high-sensitivity sensor (Figure 50A; [0230[), comprising: a flexible support ([0009]) having a hole pattern formed therein ([0273] teaches etched holes); and a conductive thin film formed on at least one surface of the support ([0009]).” Although Rodgers does teach that a change in formation of the support and conductive layer results in electrical changes, [0232], Rogers does not explicitly teach an induced crack.
Hong teaches “wherein the conductive thin film ([0025]) includes a linearly induced crack having a crack plane contacting at least a part of the surfaces and facing each other, wherein the crack plane is linearly induced by a regular hole pattern formed on the flexible ([0035] teaches a conductive flexible line which reads on a crack since its function is to change electrical resistance under tensile forces), wherein the high sensitivity sensor measures an external stimulus by measurement of an electrical change caused by a change in contact area or a short circuit or re-contact while the crack plane moves according to an external physical stimulus ([0034]; [0035]; Figure 5).”
It would have been obvious to one of ordinary skill in the art before the filing of the invention to combine the crack taught by Hong with the sensor taught by Rogers. Both prior arts teach a conductive, flexible layer which measures the changes in the electrical conductance/resistance when deformed by an external source. The rigid line in Hong acts as the crack since its shape determines the amount of electrical resistance which indicates the strain on the sensor. Utilizing deformable elements in determining strain is well known in the art since it is efficient to utilize movable/stretchable elements to monitor malleable objects. Utilizing holes in a deformable sensor is also known since this aids in its ability to deform. Since the prior arts are within the same field of technology as the claimed application one of ordinary skill in the art would be able to modify the Rogers reference with a conductive flexible line which measures the change in electrical resistance when deformed. 

As best understood, as to claim 2, Hong teaches “wherein on the crack plane, a stress due to an external force is concentrated between adjacent holes, and thereby a crack is induced in a straight line along the hole pattern (Figure 5).”

As to claim 3, although the prior arts do not explicitly teach “wherein the crack plane is provided between adjacent holes and the length G of the crack plane has a length of 60% or more 

As to claim 4, the prior arts in combination teach the high-sensitivity sensor and an external force but do not explicitly teach “wherein an angle of an external force applied to the crack plane is applied in a direction forming 90 or 45 degrees with respect to the crack plane (The prior arts teach the same sensor and that external force changes the electrical resistance, therefore the sensor of the prior arts is capable of measuring an external force forming a 90 or 45 degree angle with respect to the plane. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997). See MPEP 2114).”

	As to claim 5, Rogers teaches “having a sensitivity of 2x104 or more, at a pressure in the range of 7 to 10 kPa ([0230] teaches high strain sensitivity. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 (CCPA 1955)).”
	
([0273] teaches that etching is used to create the holes. The claimed invention teaches that any shape can be used, therefore one of ordinary skill in the art has the ability based on this prior art to etch a design as desired).”

	As to claim 7, Rogers teaches “wherein the flexible support may be any one or a combination thereof selected from a group consisting of polyurethane acrylate (PUA), polydimethylsiloxane (PDMS), polyethylene terephthalate (PET), polypropylene (PP), and polyethylene (PE) ([0014] and [0030] teach various materials which can be used. It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960)).”

	As to claim 8, Rogers teaches “wherein the conductive thin film may be any one or a combination thereof selected from the group consisting of Au, Ag, Pt, Cu, Cr, Pt and the like ([0167] teaches a metal layer. It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960)).”

	As to claim 9, Hong teaches “wherein the crack is a nano-level fine crack ([0035] teaches a conductive flexible line which reads on a crack since its function is to change electrical resistance under tensile forces; [0027] teaches that the flexible pattern can be a nanotube. Also altering size only involves routine skill in the art (In re Rose, 105 USPQ 237 (CCPA 1955)).”

	As to claim 10, Hong teaches “characterized by electrical shorting or opening of the crack occurs by external stimulation, thereby changing the electrical resistance value of the conductive thin film ([0035] teaches a conductive flexible line which reads on a crack since its function is to change electrical resistance under tensile forces).”

	As to claim 11, Rogers teaches “wherein the external stimulus is either stretch or pressure or a combination thereof (Abstract).”

	As to claim 12, Rogers teaches “wherein the conductive thin film has a thickness of 0.1 nm to 1 .mu.m ([0017[).”

As to claim 13, Rogers teaches “wherein a gauge factor of 1 to 2x106, at a strain rate of 0 to 10% ([0066] teaches a gauge factor. Based on the teachings of the prior art one of ordinary skill in the art would have been able to adjust the gauge factor as needed in order to optimize the sensor).”

As to claim 14, Rogers teaches “wherein the flexibility of the high sensitivity sensor is able to be bent to a minimum radius of 1 mm or more ([0013] teaches bending stiffness. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 (CCPA 1955)).”

As to claim 15, Rogers teaches “A pressure sensor comprising the high-sensitivity sensor according to claim 1 ([0237]; [0420]).”

As to claim 16, Rogers teaches “A strain sensor comprising the high-sensitivity sensor according to claim 1 ([0015]).”

As to claim 17, Rogers teaches “Pressure and strain sensors comprising the high-sensitivity sensor according to claim 1 ([0015]); [0237]; [0420]).”

As to claim 18, Rogers taches “An artificial skin comprising the high-sensitivity sensor according to claim 1 (Abstract).”

As to claim 19, Hong teaches “A method for manufacturing the high sensitivity sensor according to claim 1 ([0004]), comprising: forming a conductive thin film on at least one surface of the flexible support; and stretching the conductive thin film to induce a crack on a straight line ([0006]).” Hong does not teach forming a regular hole pattern.
Rogers teaches “forming a regular hole pattern in the flexible support ([0273] teaches that etching is used to create the holes. The claimed invention teaches that any shape can be used, therefore one of ordinary skill in the art has the ability based on this prior art to etch a design as desired).”
It would have been obvious to one of ordinary skill in the art before the filing of the invention to combine the formation a hole pattern taught by Rogers with the sensor taught by Hong. Utilizing holes in a deformable sensor is also known since this aids in its ability to deform. Since the prior arts are within the same field of technology as the claimed application one of ordinary skill in the art would be able to modify the Rogers reference with a conductive flexible line which measures the change in electrical resistance when deformed. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARUN SINHA whose telephone number is (571)270-3993.  The examiner can normally be reached on Monday-Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TARUN SINHA/Primary Examiner, Art Unit 2863